Wade, J.
1. “Unless the charter or ordinances of a municipal corporation provide that offenses against the municipality must be prosecuted within a given time, no lapse of time after the commission of an act declared by ordinance to be unlawful will bar a prosecution therefor, where it appears with reasonable certainty that the act was committed after the passage of the ordinance making it unlawful. Battle v. Marietta, 118 Ga. 242 (44 S. E. 994); Bell v. Forsyth, 126 Ga. 443-445 (55 S. E. 230). Where it does not appear from the record that the ordinances of the municipality fix a period of limitation, it will be assumed that they contain no such limitation.” Ramsey v. Atlanta, 15 Ga. App. 345 (3), 346 (83 S. E. 148).
{a) In this case no ordinance fixing a period of limitation appears in the record itself, and this court can not consider what purports to be a copy of such an ordinance which is attached to the brief of counsel for the plaintiff in error, notwithstanding its correctness appears to be attested by one who signs “Clerk, City of Dublin.”
(&) Besides, it appears from the answer of the recorder that the transaction relied upon to show a sale of intoxicating liquors by the accused and to sustain the charge that the liquor was stored or kept within the limits of the municipality for the purpose of illegal sale occurred “one week prior to April 2, 1915,” and the trial before the recorder was on April 19, 1915.
2. The evidence sufficiently supported the judgment of the recorder, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.